¡Evans, J.
1. The refusal of a judge to grant an ad interim restraining order in advance of the time set for a hearing of an application for a temporary injunction is not reviewable. Hollinshead v. Lincolnton, 84 Ga. 590; Mayor of Savannah v. Grayson, 104 Ga. 108; Smith v. Willis, 107 Ga. 793.
2. A decree at chambers dismissing a petition on motion can not be reviewed by a “fast” writ of error. Jordan v. Kelly, 63 Ga. 437.
3. If a bill of exceptions, properly sued out to the Supreme Court to review a final judgment, be docketed as a “fast” writ of error, when in fact it is not such, the case will not be dismissed, but will be transferred to the docket of the next term. Jones v. Warnock, 67 Ga. 484; Bacon v. Jones, 116 Ga. 136, 140. Ordered accordingly.

All the Justices concur.